Citation Nr: 1130758	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-21 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability other than residuals of a shrapnel wound.  

2.  Entitlement to service connection for residuals of shrapnel wound of the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION


The Veteran, who is the appellant, served on active duty from June 1968 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2007, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the record.

The Veteran claimed service connection for residuals of a shrapnel wound of the left shoulder and the RO adjudicated the claim as residuals of a shrapnel wound of the left shoulder.  Because the evidence indicates that there are two separate disabilities, osteoarthritis and a soft tissue injury, the Board has separately addressed each disability as set forth on the first page of the decision.

In October 2008, the Veteran withdrew from the appeal the claims of service connection for diabetic retinopathy, bilateral hearing loss, a left knee disability, and a skin disability, and the claim for increase for posttraumatic stress disorder.

In October 2008, the Veteran filed a free-standing claim for an earlier effective date for the 70 percent rating for posttraumatic stress disorder, which is referred to the RO for appropriate action.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on clear and unmistakable error could result in the assignment of an effective date earlier than the date of a final decision as a free-standing claim for an earlier effective date vitiates the rule of finality).  In October 2009, the Veteran filed new claims for increase for posttraumatic stress disorder and for diabetes mellitus, which are also referred to the RO for appropriate action. 


In June 2010, the Board remanded the claim of service connection for left shoulder disability for further development.  As the requested development has been completed to the extent the Board can decide the claim of service connection for a left shoulder disability other than residuals of a shrapnel wound, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a rating decision in May 2011, the RO granted service connection for tinnitus the only other claim remaining on appeal. 

The claim of service connection for residuals of a shrapnel wound of the left shoulder is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

A left shoulder disability, osteoarthritis, was not affirmatively shown to have been present in service; osteoarthritis was not manifest to a compensable degree within one year of separation from service; left shoulder osteoarthritis was first documented after service beyond the one-year presumptive period for a left shoulder osteoarthritis as a chronic disease; the current left shoulder osteoarthritis is unrelated to an injury or disease or event in service, including the retained shrapnel in the soft tissue of the left shoulder.


CONCLUSION OF LAW

The left shoulder disability, osteoarthritis, was not incurred in or aggravated by service and service connection for the left shoulder disability, osteoarthritis, may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in July 2005 and in March 2006.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  



The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in September 2006, October 2008, and May 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  



In accordance with the Board's remand in June 2010, the RO obtained a unit history and afforded the Veteran a VA examination in February 2011.  The Board finds the report of VA examination is adequate to decide the claim as the report included a review of the Veteran's medical history, including his service treatment records, an interview, and an examination of the Veteran, as well as sufficient findings identifying the disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303 and in 38 U.S.C.A. § 1112. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  Although the Veteran served in combat in Vietnam, the Veteran does not assert that the left shoulder injury was the result of combat and the combat provisions of 38 U.S.C.A. § 1154(b) do apply.




Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts 

In his statements and testimony, the Veteran testified that in November 1969, just before his unit was transferred from Da Nang, Vietnam, to Okinawa, he was resting in the staging area, waiting to board a ship, when someone threw a grenade into a trash can and the grenade exploded, and he was hit with shrapnel in the left shoulder, arm, side, and leg.  He states he was taken to a hospital where some shrapnel was removed, but he was told that the rest of the shrapnel would work its way out through the skin.  

The Veteran states that for the next five to six years he would develop a sore containing a piece of shrapnel, which had moved to the top layer of the skin.  He states that his left shoulder has bothered him ever since he left service and that he preferred cortisone injections over surgery.  

The service treatment records, including the separation examination in June 1972, do not show treatment for a shrapnel wound or any complaint or treatment of a left shoulder injury.  On separation examination, the Veteran did not mention a shrapnel wound.  He denied any history of a painful shoulder or of arthritis. 

The service personnel records also do not contain any reference to a shrapnel wound.  VA has obtained the Veteran's unit history and the history confirms that the Veteran was in Da Nang for staging before being transferred to Okinawa, but the history does not include the grenade incident.

After service, in September 2004, a private physician, Dr. W. S., reported that the Veteran complained of the acute onset of left shoulder pain that began four weeks earlier.  There was no immediate trauma, but the Veteran reported both the grenade incident and a motor vehicle accident 10 years earlier.  The pain was described as originally beginning over the left shoulder and then later in the trapezius area, extending into the deltoid and down to the elbow.  The Veteran had full range of motion of the neck and shoulder.  The Veteran had mild tenderness over the left rotator cuff, left rhomboid, and the left trapezius area.  He had excellent strength with abduction and flexion rotation and all muscle groups functioned normally.  There were no signs of instability or neurological symptoms.  

X-rays showed a metallic fragment overlying the greater tuberosity of the left shoulder.  There was no abnormality within the bone.  The fragment, 2 to 3 mm in size, was in the area where the Veteran was experiencing pain and where he recalled a shrapnel wound.  The impression was left rotator cuff tendonitis, which may have been aggravated by the metallic fragment.  



In February 2011, the Veteran was afforded a VA examination.  The VA examiner, a physician, reviewed the file and interviewed the Veteran.  The Veteran stated that his shoulder symptoms were due to the grenade incident in service.  He stated that although the pain had onset in service, the pain primarily occurred in recent years, but he was able to do the activities of daily living without trouble and there was no effect upon his civilian occupation.  There was no history of hospitalization or surgery for the left shoulder.

The physician reported there was no evidence of acute pain with active or passive left shoulder range of motion or while the shoulder was at rest.  Forward flexion was 0 to 180 degrees, abduction was 0 to 180 degrees, extension was 0 to 90 degrees, and internal rotation was 0 to 90 degrees, which are normal ranges of motion.  38 C.F.R. § 4.71a, Plate I.  Strength was 5/5 and there was no change or loss of function with repeated use.  There was no ankylosis, heat, abnormal movement, guarding movement, deformity, malalignment, drainage, or weakness.

X-rays showed a 3 mm piece of shrapnel in the posterolateral aspect of the soft tissues of the left shoulder.  The VA examiner stated the shrapnel was nowhere near the shoulder joint itself and the joint was benign in appearance with no evidence of traumatic arthritis.  The diagnosis was osteoarthritis unrelated to the piece of shrapnel.

Theories of Service Connection

On the basis of the service treatment records alone, in the absence of any evidence, a left shoulder disability, namely, osteoarthritis, was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. §§ 1110, and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established by that evidence





The Veteran, however, is competent to testify to events that happened to him in service, including the November 1969 incident where a grenade was tossed into a trash can and the resulting explosion injured the Veteran with shrapnel to the left shoulder.  38 C.F.R. § 3.159.  The Board finds that the Veteran's statements and testimony are credible, even though there is no official record of the incident.  The Board therefore finds the Veteran was injured by shrapnel in the left shoulder in November 1969 in Da Nang, Vietnam.

As the Veteran suffered a shrapnel injury to the left shoulder and as the Veteran currently has symptoms involving the left shoulder, the question becomes whether the current left shoulder osteoarthritis, which is the only question decided, is related to the shrapnel injury incurred in service.

And service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements and testimony that his left shoulder pain began in service and he still has left shoulder pain.  As a lay person, the Veteran is competent to describe left shoulder pain, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  And the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.).


As the Veteran is competent to describe symptoms of left shoulder and as the Board finds that the Veteran's statements and testimony in describing left shoulder pain are credible, there is satisfactory evidence of continuity of symptomatology, but as it does not necessarily follow that there is a relationship between the current left shoulder disability, osteoarthritis, and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent. See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).

Although the Veteran is competent to describe left shoulder pain, a left shoulder disability such as osteoarthritis is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is required to substantiate the claim.  Savage, 10 Vet. App. at 498 (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, the Veteran as a lay person is competent to identify a simple medical condition, to relate a contemporaneous medical diagnosis, or to relate symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).




As the presence or diagnosis of left shoulder osteoarthritis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, as the medical condition is not one under case law that has been found to be capable of lay observation, the presence or diagnosis of a left shoulder disability, osteoarthritis, is not a simple medical condition that the Veteran is competent to identify or to diagnose.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see Barr, 21 Vet. App at 303 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

And no factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion that he has a left shoulder disability, diagnosed as osteoarthritis, since service is not competent evidence and to this extent his statements and testimony are not admissible as evidence of the presence or diagnosis of left shoulder osteoarthritis since service based on continuity.

To extent the Veteran offers an opinion that his current left shoulder disability, osteoarthritis, is related to pain, which began in service, as a lay person the Veteran's opinion is limited to inferences that are reasonably based on the Veteran's perception.  As the Veteran's opinion on medical causation cannot be reasonably based on his personal observation, as the medical condition is not one under case law that has been found to be capable of lay observation, and as medical condition is not a simple one, the Veteran's opinion on causation is not competent evidence.  And, as noted, no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion in this case.  To this extent, the Veteran's opinion on causation is not competent evidence and the Veteran's opinion is not admissible as evidence of continuity.




And while the Veteran is competent to report a contemporaneous medical diagnosis, there is no pertinent diagnosis before 2011, which is well beyond the one-year presumptive period after discharge from service in 1972, for presumptive service connection for osteoarthritis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  As for the Veteran relating symptoms that later support a diagnosis by a medical professional, no medical professional has related the retained shrapnel to osteoarthritis.

Rather the competent evidence, consisting of the opinion of the VA examiner in February 2011, stated that the retained shrapnel was in soft tissue without affecting the left shoulder joint and that the Veteran's pain, especially in cold weather, was due to osteoarthritis, not to the retained shrapnel.  As for the opinion of the private physician, the private physician did not associated the retained shrapnel with osteoarthritis.

In light of the foregoing, the Board finds that the opinion of the VA examiner is persuasive evidence against the claim.  Accordingly, the weight of the medical evidence is against an association or link between osteoarthritis of the left shoulder  and the in-service shrapnel injury in November 1969.

As there is no favorable evidence relating the Veteran's current osteoarthritis of the left shoulder to the injury in service, the preponderance of the evidence is against the claim, including on the basis of either continuity of symptomatology under 38 C.F.R. § 3.303(b) or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left shoulder disability, namely, osteoarthritis, is denied.


REMAND

As for service connection for residuals of a shrapnel wound of the soft tissue of the left shoulder, while the evidence fails to establish service connection for left shoulder osteoarthritis, the X-rays clearly show that the Veteran has a retained piece of shrapnel in the soft tissue of the left shoulder, which has been described as either overlying the greater tuberosity or the in the deltoid muscle. 

In its remand in June 2010, the Board directed that the Veteran be afforded a VA examination to determine whether the retained shrapnel was due to the injury the Veteran described in service, that is, the grenade incident. 

On the VA examination in February 2011, the VA examiner did not respond to the Board's directive.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether the retained shrapnel in the soft tissue of the left shoulder is consistent with the injury the Veteran has described, that is, an exploding grenade.  The Board has determined that the Veteran's description of the shrapnel injury is credible. 

The Veteran's file should be made available to the examiner for review.

2.  After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


